Citation Nr: 0932017	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-38 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to August 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.

The Board acknowledges that in a March 2007 statement, the 
Veteran requested a Travel Board hearing.  The requested 
hearing was scheduled for August 2, 2007.  However, the 
Veteran did not report for that hearing.  None of the notice 
letters was returned as undeliverable.  The Veteran has not 
provided good cause for her failure to report for her 
hearing.  Nor has she requested that it be rescheduled.  
Accordingly, the Veteran's request for a hearing is 
considered to be withdrawn.  38 C.F.R. § 20.704(d) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
further development is necessary prior to the disposition of 
the Veteran's claim for service connection for a bilateral 
foot disability.

At the outset, the Board notes that, when the Veteran 
initially filed her claim for service connection in January 
2005, she identified her bilateral foot disability as 
"cracked heels."  That claimed disability was subsequently 
construed by the RO as bilateral heel fractures, based upon 
the Veteran's service treatment records showing a diagnosis 
of that specific foot disorder in service.

The above service treatment records reflect that, on pre-
enlistment examination in January 1997, the Veteran was 
clinically found to have foot abnormalities, which were 
diagnosed as pes planus.  Subsequent service treatment 
records show that, in June 1997, the Veteran was treated for 
bilateral foot and ankle pain.  Clinical examination revealed 
an antalgic gait, with very swollen ankles, resulting in an 
diagnostic assessment of bilateral ankle strain.  The Veteran 
was prescribed medication and "soft shoes," which she later 
complained did not alleviate her symptoms.  In late June 
1997, the Veteran was afforded a radiological examination, 
which showed moderate stress reactions of the knees and 
ankles and healing stress fractures of the posterior 
calcanei, bilaterally, greater on the right side than on the 
left.  She underwent an additional radiological examination 
in early July 1997, which revealed sclerotic band-like 
densities present within the posterior aspects of both 
calcenei, consistent with a diagnosis of bilateral calcaneal 
stress fractures.  It was noted that these findings were 
different than those noted on the prior radiological 
examination.  The Veteran was referred for follow-up studies, 
on an as-needed basis.  She subsequently underwent in-service 
podiatric treatment, physical therapy, and rehabilitation for 
her bilateral foot problems.  An in-service treatment note 
dated in mid-July 1997 indicated that the Veteran's heels 
were "doing better" and that the results of the most recent 
stress fracture test were negative.  However, in a separate 
treatment note dated that month, the Veteran again complained 
of bilateral heel pain.  Service treatment records thereafter 
show that, on clinical evaluation on August 6, 1997, no 
redness or swelling was found, but new X-rays confirmed the 
presence of bilateral heel fractures.  Two days later, the 
Veteran indicated that her heel pain had resolved and that 
she wanted to "get off code."  However, in an August 11, 
1997, Report of Medical Assessment, the Veteran again 
complained of foot problems and specifically cited her 
"cracked heels" as an illness or injury that had caused her 
to miss duty for more than three days.  That same day, the 
Veteran submitted a signed statement declining a service 
separation examination.  Shortly thereafter, she was 
discharged from the military on the grounds of "lack of 
motivation." 

Post-service medical evidence includes a June 2005 note from 
the Veteran's private podiatrist indicating that she was 
first treated in 1997 and then again in 2005.  It was noted 
that the Veteran's 1997 private treatment records were no 
longer available.  In a subsequent statement dated in April 
2006, that private podiatrist indicated that he had treated 
the Veteran earlier that month, at which time she had 
reported a "history of apparent calcaneal fracture in the 
military during training in 1997," as well as a history of 
pes planus.  It was also noted that, while the Veteran's foot 
problems had subsequently healed, she continued to experience 
discomfort in her arches and possibly needed orthotic devices 
"for additional mechanical support."  Additionally, the 
private podiatrist referred to radiographs taken the previous 
year, which had not shown any residual bony abnormalities, as 
well as recent clinical finings, which were negative for 
pain, erythema, edema, open lesions, or signs of infection.  
Further, that podiatrist indicated that he had discussed his 
latest clinical findings with the Veteran and recommended 
that she consider shoe gear changes, icing and stretching, 
and possible foot orthosis for her symptoms of plantar 
fasciitis, which continued to "bother her at times."  
Finally, the podiatrist noted that he had counseled the 
Veteran to seek follow-up treatment on an as-needed basis.  

While a claimant must describe the nature of the disability 
for which she is seeking benefits, her identification of the 
benefit sought does not require any technical precision.  See 
Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  
Moreover, a "claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability." Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009); see also See Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when 
determining the scope of a claim, the Board must consider 
"the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of that claim"); 
38 C.F.R. § 3.159(c)(3).  

As noted above, the RO construed the issue on appeal as a 
claim for service connection for bilateral heel fractures.  
Then, as indicated in the October 2006 statement of the case, 
the RO denied that claim on the basis that the April 2006 
private podiatrist's statement and other clinical evidence of 
record indicated that the Veteran's diagnosed bilateral heel 
fractures had healed and that she no longer had this precise 
disability.  However, after a careful review of the claims 
file - including the Veteran's enlistment examination, 
showing a preexisting foot disability (pes planus), and 
subsequent service treatment records, reflecting general 
complaints of bilateral foot and ankle pain and a diagnosis 
of bilateral calcaneal stress fractures, combined with post-
service clinical evidence of a history of heel fractures and 
pes planus, as well as the April 2006 podiatrist's finding of 
symptoms of plantar fasciitis, which still "bother[ed] the 
Veteran at times" - the Board finds that the RO too narrowly 
construed the scope of the Veteran's claim to encompass 
service connection only for bilateral heel fractures.  On 
remand, her service connection claim should be developed to 
consider all lay symptoms and clinical findings pertaining to 
any bilateral foot disability.

Next, VA's duty to assist includes a duty to provide a 
medical examination or to obtain a medical opinion where it 
is deemed necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  In a 
claim for service connection, medical evidence that suggests 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits still triggers the duty to 
assist if it indicates that the Veteran's condition may be 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents 
a low threshold for the requirement that evidence indicates 
that the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

In this case, the Veteran has not yet been afforded a VA 
examination with respect to her claim for service connection 
for a bilateral foot disability.  Although, as noted above, 
she has submitted a statement from her private podiatrist 
indicating that she was currently receiving treatment and had 
an in-service history of bilateral foot problems, that 
private medical provider did not specifically relate any 
current foot problem to service.  Nor did that podiatrist 
indicate that he had reviewed the Veteran's claims file.  The 
Board therefore finds that the private podiatrist's 
statement, standing alone, is too speculative to warrant a 
grant of service connection.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  To ensure a thorough examination and 
evaluation, any current bilateral foot disability must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2008).

Additionally, the Board notes that the Veteran has 
effectively raised two different theories of entitlement to 
service connection:  First, she has asserted that her current 
bilateral foot problems are related to her in-service 
diagnosis and treatment of bilateral heel fractures and, 
secondly, she has submitted service and post-service 
treatment records reflecting a history of pes planus that 
preexisted service.  The Board is required to consider 
alternative theories of entitlement, namely, based on direct 
service incurrence and based on the aggravation of a 
preexisting foot disability which are raised from the current 
record.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  
Thus the Board finds that a remand for a VA examination and 
opinion addressing these separate theories of entitlement to 
service connection is necessary in order to fairly address 
the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d).

Finally, the Board finds that private medical records may be 
outstanding.  As noted above, the Veteran submitted June 2005 
and April 2006 statements from her private podiatrist 
indicating that, while the Veteran's 1997 private treatment 
records were no longer available, she had undergone 
additional treatment for foot problems since 2005 and had 
been advised to seek further treatment as an as-needed basis.  
Given that the Board is on notice that private treatment 
records may exist that are relevant to the Veteran's claim, 
and since this case is already being remanded for additional 
development, the Board finds that an effort to obtain those 
private medical records should be made.  While the Board 
recognizes that the Veteran previously provided a signed 
authorization for the release of her private podiatrist's 
records, it should be explained to the Veteran that her 
reauthorization of the release of records dated since 2005 is 
necessary before those records may be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the Veteran, obtain 
and associate with the claims file all 
private medical records from Tallahassee 
Podiatry Associates, P.A., dated from 
January 1, 2005, to the present.  Explain 
to the Veteran that her prior 
authorization for the release of that 
private treating physician's records has 
expired, and that she will need to 
reauthorize the release of those records 
in order for VA to obtain them.  All 
attempts to secure those records must be 
documented in the claims file.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any bilateral foot disability found to be 
present.  The claims file should be made 
available to and be reviewed by the 
examiner, and the examination report 
should reflect that review.  

The examiner should state the likelihood 
that any bilateral foot disability found 
to be present existed prior to service.  
If the examiner concludes that a 
bilateral foot disability found to be 
present preexisted service, the examiner 
should indicate that likelihood that the 
disability worsened during service.  If 
the examiner diagnoses the Veteran as 
having a bilateral foot disability that 
did not pre-exist service, the examiner 
must opine as to whether it is at least 
as likely as not that the condition is 
related to or had its onset during 
service.  In offering each of these 
opinions, the examiner should 
specifically acknowledge and comment on 
the Veteran's service and post-service 
treatment records showing complaints, 
diagnoses, and treatment relating to 
multiple bilateral foot disabilities, 
including pes planus, calcaneal stress 
fractures, and plantar fasciitis.  The 
rationale for all opinions expressed 
should be provided.

In doing so, the examiner must 
acknowledge and discuss any lay evidence 
of a continuity of symptomatology.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the service medical records 
to provide a negative opinion).  

3.  Then, readjudicate the Veteran's 
service connection claim by considering 
all lay and clinical evidence of record 
pertaining to any bilateral foot 
disability.  If any aspect of the 
decision remains adverse to the Veteran, 
provide the Veteran and her 
representative with a supplemental 
statement of the case and allow her an 
appropriate opportunity for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




